Dissenting Opinion.
VALLIANT, J.
Plaintiff is a foreign corporation seeking to exercise the right of eminent domain in this State.
The petition states that the plaintiff is incorporated under the laws of Illinois ‘ ‘ for the purpose of erecting and maintaining a bridge across the "Mississippi river from a point near Thebes in Alexander county, Illinois, to a point near Manning’s Landing in Scott county, Missouri, with the necessary appurtenances 'thereto. That said bridge is intended as a railway bridge, and it is necessary for this plaintiff to have a right-of-way for its tracks, bridge and terminal yards,” etc. ‘ ‘ That for the purpose of carrying out its charter privileges, it is necessary for it to hold and own the following described tract of land.” Then follows a particular description of the land desired containing 20.3 acres. It is about two^ hundred feet wide and extends west from the river bank about two and a half miles to the eastern terminus of the St.'Louis & Southwestern Railroad.
The petition states that the land belongs to defendants who refuse to'relinquish it and that the plaintiff has made unsuccessful endeavors to agree with them as *37to compensation, etc. ‘ ‘ That said real estate is necessary for the laying of tracks and the handling of business over and across plaintiff’s bridge.”
The prayer is for the appointment of 'commissioners to assess defendants’ damages and for general relief.
The case was sent to the Dunklin Circuit Court by change of venue from Scott county. Defendants filed what they called a motion in the Dunklin Circuit Court, which seems to have been treated as an answer, setting up eleven grounds of defense, the chief of which is that the plaintiff is not entitled to the right of eminent domain. It contains also a plea to the effect that prior to the filing of the'suit these defendants had sold the land in question and that it had passed into the possession of another railroad company, who had surveyed and laid out its road and was ready to begin the work of construction. '
Upon the trial the plaintiff introduced in evidence an act of Congress entitled “An Act to authorize the construction of a bridge across the Mississippi river at or near Grays Point, Missouri,” approved January 26, 1901. The first section of this act is as follows:
“Be it enacted by the Senate and House of Eepresentatives of the United States of America in Congress assembled, That the Southern Illinois and Missouri Bridge Company, a corporation created and organized under and by virtue of the laws of the State of Illinois, its successors and assigns, be, and the same are hereby authorized and empowered to erect, construct, maintain and operate a bridge and approaches thereto over the Mississippi river from a point on the Mississippi river in Alexander county, in the State of Illinois, opposite the terminus of the Saint Louis Southwestern Eailway, at or near Grays Point, in Scott county, in the State of Missouri, or from some other convenient point on said river in said Aléxander county, Hlinois, to some opposite point on said river in the State of Missouri, within *38the distance of three miles above or below the terminus of said railway. Said bridge shall be constructed to provide for the passage of railway trains, and, at the option of said corporation, its successors or assigns, may be so constructed as to provide for and be used also for the passage of wagons and vehicles of all kinds, for the transit of animals, and for foot passengers, for such reasonable tolls as may be approved from time to time by the Secretary of War.” • ,
Plaintiff also introduced in evidence its charter under date December 28,1900, certified by the Secretary of State of Illinois, whereby it appeared that plaintiff was incorporated under a statute of that State entitled “An Act Concerning Corporations,” approved April 18, 1872. The charter declares: “The object for which said corporation is formed is to erect, construct, maintain and operate a bridge and approaches thereto, over the Mississippi river, from a point on the east bank of' the Mississippi river, in the county of Alexander,- in the State of Illinois, to a point opposite thereto in the State of Missouri, which said bridge and approaches thereto shall provide for the passage of railway trains, and, at the option of said corporation, its successors and assigns, may be so constructed as to provide for and be used also for the passage of wagons and vehicles of all kinds, for the transit of animals and for foot passengers, for such reasonable tolls as may be approved from time to time by the Secretary of War.”
Then plaintiff produced a certificate from the Secretary of State of Missouri showing that it had complied with the requirements of our law in regard to foreign private corporations (sections 1024-5-6, R. S. 1899) and that it was duly licensed to do business in this State for a term ending December 28,1950, with all the rights and privileges granted to foreign corporations by our statutes.
A good deal of the. testimony related to the plea in regard to the transfer of the land by defendants before *39the filing of the suit and the rights of the grantees finder that transfer, hut the case turned on the first point advanced by defendants, viz., that plaintiff had no right of eminent domain in this State. The trial court decided that point in defendants’ favor and rendered judgment accordingly, from which judgment the plaintiff appeals.
The chief question in this case relates to the validity of the claim of a foreign corporation to exercise the right of eminent domain in this State.
Eminent domain is the sovereign power over private property. It is in the United States for all necessary purposes of the Federal Government; it is in the State for all other public uses. It can be exercised by no one except by express authority from the sovereign, and then only for a public use. Therefore, when a corporation, whether domestic or foreign, comes claiming the right to take private property for its corporate use, it must show not only that that is a public use but also that the lawmaking power of the State has conferred that right on the corporation. Nor does the mere fact that a corporation finds it impossible otherwise to carry out-the purposes for which it was chartered give it the right to take private property without.the owner’s consent. It is unlikely that a railroad could be built through the State if the right of way could be obtained only by consent of the landowners, yet that fact would not give the railroad company, though a domestic concern, the right to condemn land. That right in railroad companies exists only in express grant by the Legislature.
If the plaintiff has the right to condemn the land it seeks to acquire in this suit, it can point to the statute that confers that right and this it has undertaken to do. We are first referred to the Illinois statute under which plaintiff is incorporated, then to our statute authorizing the incorporation of bridge companies,- and lastly to our statute admitting foreign corporations to do business in this State. If the plaintiff has the right claimed, it is to be found in the concurrence of those statutes.
*40The act of Congress in evidence does not purport to confer on the plaintiff this right; it is a grant only of permission to build the bridge over the river.
Defendants make the point that plaintiff did not introduce the Illinois statutes in evidence and that therefore this court can not take cognizance of them. That seems to- be the fact and the point is probably well made. Without the Illinois statutes we have in evidence only the charter creating the plaintiff a bridge company, and we are asked to say that a bridge company in Illinois, when it has conformed to our statute in relation to foreign corporations, is entitled to exercise in this State the same powers that are given to a bridge company chartered under our law, without regard to what powers it has under the laws of its own home. If that is a correct proposition, then even though the plaintiff has no right under the laws of Illinois to do what it seeks to do here, yet it can do so in this State if our statute gives-such right to a domestic bridge company. That can not be correct. If it be conceded that our statute confers on a foreign corporation admitted to do business in this State all the powers that a domestic corporation of like character has, .still that concession must not be understood to mean that the foreign corporation can do in this State that which its charter did not authorize it to do in its home. Our Constitution forbids that. “No corporation shall engage in business other than that expressly authorized by its charter or the law under which it may have been or hereafter may be organized. ’ ’ [Art. 12, sec. 7.J A corporation can not go out of its State todo business unless its charter, by implication at least, permits it, nor, even if so permitted, can it go into another State unless by leave an l license of that State. The Supreme Court of the United States has said: “A corporation ‘must dwell in the place of its creation and can not emigrate to another sovereignty’ (Bank of Augusta v. Earle, 13 Pet. 588), though it may do business in all places when its charter allows and the the local laws do *41hot forbid. [Railroad v. Koontz, 104 U. S. 12.] But wherever it goes for business it carries its charter and the charter is the same abroad as it is at home. "Whatever disabilities aré placed upon'the corporation at home it retains abroad, and whatever legislative control it is subject to at home must be recognized and submitted to by those who deal with it elsewhere. ’ ’ [Railroad v. Gebhardt, 109 U. S. 537.]
It would doubtless be within the power of a State to say through its Legislature that a foreign corporation coming into its territory may have greater powers than those given by its charter at home, but that has not yet been done in this State. At home or abroad a corporation is bounded in its powers by its charter. And a mere similarity in character of business does not authorize a corporation to do what its charter does not so authorize. For example, a corporation organized under section 1351, Revised Statutes 1899, for the express purpose of building a bridge over the Gasconade, river in Gasconade county would not be authorized to build a bridge over the same river in' Maries county nor over the Illinois river in Jersey county, even if Illinois has a law like ours inviting foreign corporations to come into that State and transact the business for which they are incorporated. A corporation chartered under a special act of the Legislature has its powers defined in the act, but when it is chartered under a general law we must look to that law for the extent and limitation of its rights. Neither its articles of association nor the certificate of the Secretary of State can confer a franchise not contained in the legislative act. In this condition we do not see how we can get along with the plain.tiff’s case unless we look into the Illinois statutes to see what authority they confer, and although the plaintiff did not introduce those statutes in evidence and, therefore, perhaps, we have no right to pursue the subject further, yet they are referred to in the briefs of counsel, *42and it would doubtless be more satisfactory to both parties if we should go to the bottom of the matter.
The only statutes of Illinois to which we are referred are the Act of April 10, 1872, entitled “an Act for the incorporation of Bridge Companies, ’ ’ and Revised Statutes Illinois 1899, page 1693, section 16. The first section of the Act of 1872 referred to is: “That any number of persons, not less than ten, may form a company for the purpose of constructing and maintaining* a bridge over any of the streams of water, (or any part of such streams) situated within the State of Illinois,, or upon the boundary thereof, for public use, for the crossing of persons or property, and for that purpose may sign . . . articles of association, in which shall be stated the name of the company . . . the purpose for which it is to be used, whether for railroads or ordinary travel, or both,” etc.
Section 2 of the act provides that when it becomes necessary to appropriate lands' belonging to private persons or corporations “to the uses of said company” the same may be condemned ‘ ‘ in such manner as may be provided by the laws of the State of Illinois for the taking of private property for public or corporate purposes.”
Section 3 authorizes the corporation so created to issue bonds, etc., and to consolidate with any bridge company in that State or “any bridge company organized under the laws of an adjoining State.”
The three sections quoted of this act are so nearly identical with sections 16,17 and 18, p. 370-1 of our Gen-' eral Statutes of 1865, as to indicate that the one is copied from the other. Since that date, however, our statutes on this subject have undergone material changes, and so perhaps have the Illinois statutes, but our inquiry into the latter has gone no further than we have been led by the briefs of counsel.
Section 1, chapter 32, Revised Statutes Illinois 1899 (Hurd), provides for the formation of corporations for *43any lawful purpose, .except for certain purposes men-, tioned, among which the business of railroad companies is, but that of bridge companies is not, included, and declares that corporations formed for the purpose of constructing railroad bridges are not to be held to be railroad corporations.
The plaintiff corporation was organized in December, 1900, therefore, it derives its charter powers either from the Act of 1872 or the Revised Statutes 1899. The charter refers to the Act of 1872 and its amendments as its authority, without specifying what the amendments are, and we are not otherwise referred, to them.
The Act of 1872 does not authorize, either expressly or by implication, the formation' of a corporation to transact the business of building and maintaining bridges in general, at home and abroad, but it limits the purpose to the building and maintaining ‘ ‘ a bridge over any of the streams of water (or any part of such streams) situated within the State of Illinois or upon the boundary thereof. ’ ’ That is, if the stream is within the State, the corporation is chartered to build and maintain a bridge over it, if it is upon the boundary of the State, the charter is to build and maintain the bridge over that part of such stream which is within the State, and for the rest it may consolidate with a corporation organized under the laws of the adjoining State. If it be said that it is unreasonable to suppose that men would build a bridge to the middle of the river if they could go no further, the answer is that the language of the statute “or any part of such streams situated within the State,” etc., is meaningless unless it means to so limit the power and is not unreasonable when taken in connection with .the subsequent provision looking to a consolidation of the franchise with that of a corporation of the adjoining State. It must be remembered also that that statute was enacted in 1872 and the Supreme Court of the United States had not then decided, as it has since, that Congress under its power to regulate in*44terstate commerce 'could charter a corporation to bnild and maintain a bridge over a navigable river dividing two States and confer upon it all powers necessary to its purpose, including the right to condemn land. [Luxton v. North River Bridge Co., 153 U. S. 525.] And the changes in our statutes since that 'date also indicate that the law on this subject has developed and is better understood.
If the plaintiff finds its charter powers in the Act of 1872, those powers, ex vi termini, are confined to the State of Illinois and therefore our statute dictating the terms upon which foreign corporations may come into the State has no application to the plaintiff.
What is just said of that act is not altogether free from the criticism that it is a narrow construction. But the plaintiff is not in a position to demand a very liberal construction. It is in the act of invading the defendants ’ enclosure, and if it would justify its course it must point to a charter of no doubtful meaning.
The learned counsel for plaintiff do not in their briefs' say that they stand on the Act of 1872, neither do they say that they derive their charter powers from the Revised Statutes of Illinois of 1899, though they do refer to section 14, page 1693, Revised Statutes 1899, as the source of their right of eminent domain. The claim is presented in general terms that plaintiff is incorporated as a bridge company under the laws of Illinois, that it had complied with our statute in regard to foreign corporations, and is therefore entitled to all the powers to which a bridge company organized under the laws of this State is entitled. That position assumes that a similarity in names implies a similarity in character, which is not always true.
Similarity in character of charter powers in such case is essential. For example, a corporation chartered under the laws of Illinois to establish and maintain a ferry.would not, ,on complying with our laws in regard to foreign corporations, be entitled to build and main*45tain a bridge in this State. And so a corporation chartered in Illinois to build and maintain a bridge of a particular character different from, that contemplated by our bridge statute would not, by complying with our law in reference to the admission of foreign corporations, be entitled to exercise the corporate rights of a Missouri bridge company. Therefore, if a bridge company, chartered under the laws of this State, can condemn land for the"purposes stated in the plaintiff’s petition (as to which we will presently inquire), the plaintiff must show that it has like powers in the State of its creation before it can be admitted to exercise such powers in this State. The articles of association, and certificate.of the Secretary of State are all that we have in evidence to- show what charter powers the plaintiff has, and we are left to grope through unfamiliar statutes to see what rights are conferred.
The provision of the Illinois Revised Statutes of 1899 (see. 1, chap. 32) above referred to, is broad enough in its terms to include a corporation created for the purpose specified in the plaintiff’s charter, that is, building a railroad bridge, and if that chapter is to be construed as superseding the Act of 1872, then we are to look to that chapter of the' Revised Statutes of lili-. nois for the specification of the plaintiff’s charter rights. In that chapter mention is- made by name of railroad bridge companies, but it is there declared that they are not to be held to be railroad companies; therefore, they can not claim the right of eminent domain which is given to railroad companies, and there is no authority conferred on them in that chapter to condemn private property for their use. The learned counsel in their briefs refer to section 14, chapter 137, Revised Statutes Illinois 1899, p. 1693, as the clause which confers that authority. That section is part of an act entitled “An Act to revise the law in relation to toll bridges,” approved March 23, 1874, and forms chapter 137, Revised Statutes Illinois 1899, and must be con*46strued as relating to the bridges called for by that act. In fact, the language of the section relied ón expressly limits the right to toll, bridges “erected pursuant to this act.” The section is: “When it shall be necessary, for the establishment, erection, repair, extension or reconstruction of any toll bridge of public utility (including all necessary approaches thereto) that may be authorized to be established or erected pursuant to this act, or which may have been heretofore erected, to take or damage private property therefor, the same may be done, and the compensation therefor ascertained, in the manner then provided by law for the exercise of the right of eminent domain. ’ ’
Reading the chapter of which that section is a part, we see that it relates only to toll bridges to be used for ordinary travel through the county roads. The authority to erect the bridge is to be granted only by the county board; it may be granted to individuals as well as to corporations, but the owners of the land to be occupied are to be given the preference if they desire the franchise; the county board is to fix the rate of toll (not the Secretary of War, as in the plaintiff’s charter) and may condemn it and make it a free bridge for public use. There is not 'anything in the whole chapter to indicate that an interstate railroad bridge, or a railroad bridge of any kind is contemplated, and the only authority to condemn land given in that chapter is to do so for the purposes of such a bridge and its approaches as contemplated by that statute. The plaintiff derives no right of eminent domain from that source.
The learned counsel in their brief quote Revised Statutes of Missouri, 1899: “Sec. 1315. No corporation'organized or incorporated under the laws of any other State shall do business in this State if such corporation if organized in this State would organize under article 9 of chapter 12 of the Revised Statutes, or acts amendatory thereof, without first procuring a license therefor, which license shall be granted by the *47Secretary of State;” then they say that if plaintiff had organized in this State it would have organized under article 9 of chapter 12.
If the plaintiff derives its corporate powers from the Illinois Act of 1872, and if our interpretation of that act is correct, then the plaintiff is limited to do a particular act in a particular place and has no roving charter, and if it should have been chartered under the terms of acticle 9 of chapter 12 of our Revised Statutes to do what the plaintiff seeks in this suit to do, it would have been chartered to do what the Illinois Act of 1872 did not authorize it to do.
The plaintiff’s articles of association in evidence declare that the object of the corporation is to erect and maintain a bridge and its approaches over the Mississippi from a certain point in Illinois to a certain point in Missouri, “which said bridge and approaches thereto shall provide for the passage of railway trains and, at the option of said corporation, its successors and assigns may be so constructed as to provide for and be used also 'for the passage of wagons and vehicles of all kinds, for the transit of animals and foot passengers for such reasonable tolls as may be approved from time to time by the Secretary of War.”
When a charter is granted to a corporation to. erect and maintain a work of public utility, and the extraordinary power of eminent domain is conferred to be used in that connection, the franchise carries with itself the corresponding obligation to perform the work of public utility contemplated in the grant, and a failure to do so would sustain a move on the corporation to oust it of its franchise.
By the terms of its charter above quoted, the only bridge the plaintiff is required to erect and maintain is one for the passage of railroad trains; it may at its option provide also a passage for ordinary travel, but is under no obligation to do so and its corporate rights could not be annulled by its absolute refusal to do so. *48The power to regulate tolls is. vested only in the Secretary of War’; the State has no control over it. Is that the kind of corporation that is contemplated in article 9, chapter 12 of our Revised Statutes?
It has been decided by the Supreme Court of the United States that Congress, in the name of interstate commerce, has power to* incorporate* a company to build such a bridge as the plaintiff purposes, and to clothe the corporation with the necessary right of eminent domain. [Luxton v. North River Bridge Co., supra.] But plaintiff is not incorporated under an act of Congress, and does not claim charter (powers from that source. It claims that it is chartered by the laws of Illinois, that it is a bridge company, and that as such it is entitled to all the rights, including that of eminent domain, that a bridge company chartered under section 1351 of our Revised Statutes 1899, has, and this it claims under the provisions of sections 1315 and 1316.
Private foreign corporations organized for business purposes are by comity admitted into our State and allowed to* transact here the business for which they were incorporated. The statute just referred to imposes certain conditions upon such corporations as precedent to their admission, and when those conditions are complied with ‘they are allowed to come as before; perhaps it would not be too much to say they have then a right to come. But if the permission to come is converted into a right to come, it is only a right to do what was before permitted, that is, to transact the business for which the corporations were chartered. If the right of eminent domain was permitted by comity before, it may be exercised to the same extent since the* enactment, but if it was not permitted before, it is not granted by the statute. The exercise of the right of eminent domain is not a part of the business of the corporation. It is often essential in the equipping of a corporation to enable it to do business, but it relates to* its organization and not its operation. The right of eminent do*49main .is not conferred by comity and has never been exercised except by express legislative grant in this State.
The following from Thompson on Corporations is a correct statement of the law and is well supported by authority:
“The power of a private corporation to acquire private property for the public purposes for which it may have been chartered, is a power which comes to it alone through the delegation of the State of its sovereign right of eminent domain. The power can not, therefore, be exercised by a foreign corporation on a mere principle of comity,' because it will never be presumed, in the business of affirmative legislation, that the State delegates any part of its sovereignty to a foreign corporation. It may be stated with confidence in every case 'that this power can not be exercised by a corporation created under the laws of one State or country, without the consent of the Legislature of that'other State or country, affirmatively expressed. Nor will the power to take land by the right of Eminent domain which has been granted by the Legislature of a State to a domestic corporation, pass to a foreign corporation, which succeeds by deed to. the rights and powers of the domestic corporation, without the assent of the Legislature of the domestic State.” [6 Thompson on Corp., p. 6310; State v. Railroad, 25 Vt. 442.]
A railroad company owning in an adjoining State a railroad projected into Missouri may exercise the right of eminent domain here, the same as a domestic, railroad company, because our statute affirmatively grants that power (Section 1060, R. S. 1899; Gray v. Railroad, 81 Mo. 126; Railroad v. Lewright, 113 Mo. 660), but without that grant even a railroad company would have no such power, notwithstanding the general policy of comity which we have always extended to foreign corporations, and notwithstanding the fact that *50the exercise of the right of eminent domain might-he absolutely necessary to enable it to do business.
Therefore, even if a bridge company, chartered under section 1351 of our Revised Statutes, had the right of eminent domain for such purposes as the plaintiff seeks, the plaintiff has not such right, for the reason that there has been no legislative grant of such power to a foreign corporation of that kind. The Illinois cases referred to in the briefs for plaintiff, construing a statute of that State like ours in regard to the admission of foreign corporations to do business, only relate to the right of such corporations to transact the business for which they were chartered; they have no reference to the right of eminent domain. [Stevens v. Pratt, 101 Ill. 217; Female Academy v. Sullivan, 116 Ill. 375; Barnes v. Suddard, 117 Ill. 237; Farmers Loan Co. v. Railroad, 173 Ill. 439.]
But a domestic corporation chartered under section 1351 has not the right of eminent domain for such purposes as and to the extent to which the plaintiff seeks to use it. *
We have seen that sections 16, 17 and 18, p. 370, General Statutes 1865, are almost identical with the three sections of the Illinois Act of 1872. Those sections were added to our statutes authorizing the organization of corporations for manufacturing and business purposes in the revision of 1865. And although they are added to and made a part of the chapter entitled: “Of manufacturing and business companies,” the second section of which prescribes the form of the articles of association, yet when these three sections are added the first of them (section 16) prescribes another form of articles of association in which it is required to be stated, inter alia, ‘ ‘ the purpose for which it [the bridge] is to be used, whether for railroads or ordinary travel, or both.” The next .section confers the power on such corporation to condemn land “to the uses of said company.”
*51Those sections included in their contemplation the building and maintaining a railroad bridge and the condemning of land for such purpose, and railroad bridge companies have been formed and are now lawfully exercising charter powers under that statute. [Bridge Co. v. Schaubacker, 49 Mo. 555; Bridge Co. v. Ring, 58 Mo. 494.] But the Iáw ha’s since been changed and all that remains of section 16 now is section 1351: “Any number of persons, not less than ten, may form a company for the purpose of constructing and maintaining a bridge over any of the streams of water or any part of such streams which may be within this State, for public use, for the crossing of persons or property, according to the provisions of this article.”
All reference to a railroad bridge is cut out, and the only bridge authorized is one “for public use, for the crossing of persons or property.” A railroad bridge is, sub modo, a bridge “for public use for the crossing of persons or property, ’ but it is not such a bridge in the unlimited meaning of the term. The intention to eliminate bridges for railroad purposes is indicated also in the change of the provision for condemning land. Section 1352 takes the place of section 17 of the statute of 1865, which authorized’ the corporation to condemn land for “the uses of said company,” whereas section 1352 specifies that the land shall be taken only “for approaches, road, foot or wagon ways of such bridge corporation.” Contrast the' purposes there specified with those for which the plaintiff in its petition demands the right to condemn the land of these defendants, viz., “for its railway tracks, bridge and terminal yards,” etc. Again-: “That said real estate is necessary for the laying of tracks and the handling of business over and across plaintiff’s bridge.” - The demand is for land two hundred feet wide and extending two and a half miles westward from the- bank of the river. Is that the purpose for which our statute authorizes a bridge company to condemn land? . .
*52If the bridge contemplated is merely an appurtenance to a railroad, then it may be built by the railroad company which has the right to condemn land ‘ ‘ for its ■railway tracks, bridge and terminal yards, ’ ’ etc., but if the bridge for the passage of railway trains is the main purpose, then the corporation’s function is performed when it provides means for the passing of trains that come to it; it has no authority to project its lines of railway through the country to touch railroads at the distance to which this company seeks to' go.
When the provisions of the General Statutes of 1865 were in force, the Constitution forbade the incorporation of a bridge company by special charter. [Sec. 27, art. 4, Const. 1865.] But the Constitution of 1875 authorized the incorporation of companies by special act to construct bridges over rivers forming the state boundary. [Sec. 53, art. 4, Const. 1875.] We are not aware of any such special act of the General Assembly, but the removal of the previous constitutional limitation on the legislative power rendered the provision by general statute for the formation of interstate bridge companies unnecessary, and it may have influenced the alteration in the statuté in question. The change in the law of 1865 was made in the revision of 1879 which left it as it now is in section 1351, Revised Statutes 1899. Railroad companies under the law of 1865 had the same right they now have to build railroad bridges over rivers in this State, and by the Act of 1895 they now have the right to build toll bridges for ordinary travel in connection with their railroad bridges. [Sec. 1035, R. S. 1899.] So that we are not without statutory provisions to enable us to build all the railroad bridges and bridges for' ordinary travel in connection therewith that may be desired, even if we should hold that section 1351 calls.only for bridges for ordinary travel. With the powers given the railroad companies under the sections above referred to, and those given bridge companies under sections 1351 and 1352, there is no deficiency in legislative *53enactments for the building and maintaining of all kinds of bridges that the convenience of the public may require. It is not necessary in this case to say whether or not, a bridge company organized under section 352 could build and maintain a bridge for the passage of railway trains in addition to its roadway for ordinary travel, but, we do say that the section contemplates a bridge, ■“for public use for the crossing of persons or property” in the unrestricted sense of that term; that that is the purpose for which the right to condemn private property is given, and that a bridge designed for railroad traffic only falls short of the call of that statute, and that the power to condemn land conferred in section 1352, ■“for approaches, road, foot or wagon ways” does not authorize the' company to condemn land two hundred feet in width extending two and a half miles beyond the/ bank of the river for “its railway tracks, bridge and terminal yards, ” etc.
This is the view the learned trial court took of this case and its judgment ought to be affirmed.
Brace, J., concurs in this opinion.